*99The opinion of the Court was delivered by
WaRDLAw, Ch.
In this case (the two bills mentioned in the caption were consolidated into one,) we approve of the Chancellor’s disallowance of interest for a time against the representative of the estates: which is the only point of appeal. Under the special circumstances of the case, the conclusion of the chancellor is legitimate, and well justified by his reasoning; and we add a word only to guard against the misapprehension that the decree contains the doctrine that interest is not payable by a trustee where there is no person authorized to receive the principal for the beneficiary. The case of Davis vs. Wright, 2 Hill, 560, is frequently quoted as asserting this principle, by those who overlook the distinction between a debt of one to another without disability of either, and a liability of a trustee to beneficiaries who may not be respectively sui juris. It would be palpably unjust to infants, married women, lunatics, and others incapable of acting for themselves, to lay down as general doctrine, that they were not entitled to interest wherever their trustees could not pay over the principal.
It is ordered and decreed that the appeal be dismissed, and that the Circuit decree be affirmed.
Johnston, Dunein, and Dabgan, CC., concurred.
Decree affirmed.